DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 (figs. 2 – 7) in the reply filed on November 19, 2021 is acknowledged.  The traversal is on the ground(s) that “the Action alleges that identified Species 1 and 2 are distinct from each other based on whether the fixing bracket includes insertion holes or ribs. However, the alleged distinction in the insertion holes or ribs is not sufficient for requiring a restriction between the claims directed to identified Species 1 and 2. For instance, fixing bracket 200a defines an insertion hole 215c that receives an insertion member 251 configured to fix spring part 110b. See FIG. 6 (Species 1). Similarly, ribs 312a and 312b define a hole that receives coupling member 330 configured to fix spring part 110b. See FIG. 9 (Species 2). With this overlap in scope, claims directed to Species 1 and 2 are not mutually exclusive”.  
This is not found persuasive because the mutually exclusive features of the species require at least a different text search due to their different shapes and/or features (for instance, the shape of the fixing bracket in species 1 differs from one in species 2 and furthermore, species 1 requires three coupling/insertion members 251, 253, 255 while species 2 requires one coupling/insertion member 330).  Furthermore, even if the search were the same, it would be a burden to review every reference for all embodiments instead of just the elected embodiment.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fixing bracket that defines a spring insertion portion configured to receive the first side portion or the second side portion and that is coupled to the supporter and the rear cover” in last three lines. The claim is indefinite because it is unclear as to whether claimed “the first side portion” or “the second side portion” is same or different from “first side portion and second side portion of each of the plurality of spring parts” claimed in lines 8-9 of the claim. In other words, it is unclear as to whether “the first side portion” or “the second side portion” is of one of the plurality of spring parts or of each of
Claim 4 recites the limitation “the coupling member comprises: a first coupling member that fastens the body coupling portion to the supporter; and a second coupling member that fastens the body coupling portion to the rear cover” in lines 1-5. In view of the originally filed specification (specifically fig. 5 and ¶86, ¶87, ¶101 and ¶102 in pgpub of the instant application), the fixing bracket is either 200b (coupled to rear cover 70 by second coupling member 75) or 200a (coupled to supporter 60 by first coupling member 65). Thus, if first coupling member fastens the fixing bracket to the supporter then it is unclear as to how the other claimed coupling member (second coupling member) fastens the same fixing bracket to the rear cover? The claimed first and second coupling members are not used to couple the same fixing bracket. Rather, fixing bracket 200a is coupled to the supporter 60 using first coupling member 65 and fixing bracket 200b is coupled to the rear cover 70 using second coupling member 75. Thus, the claim is examined as best understood by the examiner.
Claim 19 recites the limitation “wherein the first fixing bracket and the second fixing bracket comprise: a bracket main body that defines the spring insertion portion; a body coupling portion disposed at each of both sides of the bracket main body; a first coupling member that fastens the body coupling portion to the supporter; and a second coupling member that fastens the body coupling portion to the rear cover” in lines 1-8. The claim is indefinite for following reasons (in view of the originally filed specification, specifically fig. 5 and ¶86, ¶87, ¶101 and ¶102 in pgpub of the instant application):

For the first fixing bracket: if the first coupling member fastens the body coupling portion of the first fixing bracket to the supporter then it is unclear as to how the other claimed coupling member (second coupling member) fastens the body coupling portion of the first fixing bracket to the rear cover?
For the second fixing bracket: if the second coupling member fastens the body coupling portion of the second fixing bracket to the rear cover then it is unclear as to how the other claimed coupling member (first coupling member) fastens the body coupling portion of the second fixing bracket to the supporter?
It is however to be noted that there are plural “first coupling member” present to couple the body coupling portion of the first fixing bracket to the supporter and plural “second coupling member” present to couple the body coupling portion of the second fixing bracket to the rear cover.
Claim 20 recites the limitation “the bracket main body” in line 1. It is unclear as to whether the claimed bracket main body is of the first fixing bracket or of the second fixing bracket. For examination purposes, in view of interpretation of claim 19, it is interpreted to be the bracket main body of the second fixing bracket.
Claims 2 – 12 are rejected for being dependent on claim 1.
Claim 20 is rejected for being dependent on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuber, Richard (US 4,198,743 – herein after Stuber).
In reference to claim 1, Stuber discloses a linear compressor, comprising (figs. 8-9; please note that other figures have been referred below to show unlabeled components in figs. 8-9):
a piston (labelled “42” in fig. 3) configured to reciprocate in a frontward direction (left direction in view of fig. 8) and a rearward direction (right direction in view of fig. 8); 
a supporter (armature rod 41 + armature 40) configured to support the piston (see fig. 2 and fig. 8); 
a rear cover spaced apart from the supporter [rear cover has two interpretations: (i) if rear cover is “100”, then it is spaced apart in both axial and radial direction from the supporter 41+40; and (ii) if rear cover is formed by asserted wall “A” (shown in fig. A below) in 100, then it is spaced apart in axial direction from the supporter 41+40]; and 
a spring assembly (assembly made up spring 110 and spring 112, see col. 11, lines 1-12) disposed between the supporter and the rear cover [the “disposed between” feature is present in two ways in view of two above asserted different 
a plurality of spring parts (110, 112), each of the plurality of spring parts having a first side portion (left side portion) that supports the supporter and a second side portion (right side portion) that supports the rear cover, and 
a fixing bracket (50) that defines a spring insertion portion (50a, 50b) configured to receive the first side portion (left side portion) or the second side portion and that is coupled to the supporter and the rear cover [see figs. 8 and 9: left side of asserted fixing bracket 50 is coupled to supporter 40 directly and right side of asserted fixing bracket 50 is coupled to rear cover 100 indirectly via springs 110, 112 and spring retainer 108 and 106].

    PNG
    media_image1.png
    702
    747
    media_image1.png
    Greyscale

Fig. A: Edited fig. 8 of Stuber to show claim interpretation.
In reference to claim 2, Stuber discloses the linear compressor, wherein the fixing bracket comprises: 
a first fixing bracket (50) coupled to the supporter (40+41) and configured to support the first side portion (left side portion) of one of the plurality of spring parts (for instance, 50b in 50 receives left end 112b of spring 112 and/or 50a in 50 receives left end 110b of spring 110); and 
a second fixing bracket (106 and/or 108) coupled to the rear cover (100) and configured to support the second side portion (right side portion) of the one of the plurality of spring parts (for instance, 106a in 106 receives right end 112a of spring 112 and/or 108a in 108 receives right end 110a of spring 110).
In reference to claim 16, Stuber discloses a linear compressor, comprising (figs. 8-9, please note that other figures have been referred below to show unlabeled components in figs. 8-9):
a piston (labelled “42” in fig. 3) configured to reciprocate in a frontward direction (left direction in view of fig. 8) and a rearward direction (right direction in view of fig. 8); 
a supporter (armature rod 41 + armature 40) configured to support the piston (see fig. 2 and fig. 8); 
a rear cover spaced apart from the supporter [rear cover has two interpretations: (i) if rear cover is “100”, then it is spaced apart in both axial and radial direction from the supporter 41+40; and (ii) if rear cover is formed by 
a spring assembly (assembly made up spring 110 or spring 112, see col. 11, lines 1-12) disposed between the supporter and the rear cover [the “disposed between” feature is present in two ways in view of two above asserted different interpretations of the rear cover: 1) spring assembly “partially” disposed in radial direction between supporter 41+40 and rear cover 100; and 2) spring assembly disposed in axial direction between supported 41+40 and rear cover formed by asserted wall “A”], wherein the spring assembly comprises: 
a spring part (110/112) including a first side portion (left side portion) that supports the supporter and a second side portion (right side portion) that supports the rear cover,
a first fixing bracket (50) configured to support the first side portion (left side portion) of the spring part (for instance, 50b in 50 receives left end 112b of spring 112 or 50a in 50 receives left end 110b of spring 110) and coupled to the supporter (40+41), and 
a second fixing bracket (106 or 108) configured to support the second side portion of the spring part (for instance, 106a in 106 receives right end 112a of spring 112 or 108a in 108 receives right end 110a of spring 110) and coupled to the rear cover (100).
In reference to claim 18, Stuber discloses the linear compressor, wherein at least one of the first fixing bracket (50) or the second fixing bracket (106/108) defines a spring insertion portion configured to receive the first side portion (left side 
(Under different embodiment of Stuber)
Claims 1 – 3, 5, 6, 9, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuber, Richard (US 4,198,743 – herein after Stuber).
In reference to claim 1, Stuber discloses a linear compressor, comprising (figs. 1-6):
a piston (labelled “42” in fig. 3) configured to reciprocate in a frontward direction (left direction in view of fig. 3) and a rearward direction (right direction in view of fig. 3); 
a supporter (armature rod 41 + armature 40) configured to support the piston (see figs. 2 and 3); 
a rear cover (37) spaced apart from the supporter (41+40); and 
a spring assembly (assembly made up spring 45 and spring 46, see col. 4, lines 63-65) disposed between the supporter and the rear cover [the “disposed between” feature is present in two ways in view of two above asserted different interpretations of the rear cover: 1) spring assembly “partially” disposed in axial direction between supporter 41+40 and wall of rear cover 37 facing windings 32, 33; and 2) spring assembly disposed in axial direction between supporter 41+40 
a plurality of spring parts (45,46), each of the plurality of spring parts having a first side portion (left side portion) that supports the supporter and a second side portion (right side portion) that supports the rear cover, and 
a fixing bracket (50/46) that defines a spring insertion portion (50a, 50b for 50 or 46a, 46b for 46) configured to receive the first side portion (left side portion) or the second side portion (right side portion) and that is coupled to the supporter and the rear cover [see figs. 1-5: for bracket 50, left side of asserted fixing bracket 50 is coupled to supporter 40 directly and right side of asserted fixing bracket 50 is coupled to rear cover 37 indirectly via springs 45,46 and spring retainer 46; while for bracket 46, left side of asserted fixing bracket 46 is coupled to supporter 40 indirectly via springs 45,46 and spring retainer 50 and asserted fixing bracket 50 is coupled to rear cover 37 directly by screw 47 (see col. 4, lines 65-67)].
In reference to claim 2, Stuber discloses the linear compressor, wherein the fixing bracket comprises: 
a first fixing bracket (50) coupled to the supporter (40+41) and configured to support the first side portion (left side portion) of one of the plurality of spring parts (for instance, 50b in 50 receives left end 45b of spring 45 and/or 50a in 50 receives left end 44b of spring 44); and 
a second fixing bracket (46) coupled to the rear cover (37) and configured to support the second side portion (right side portion) of the one the plurality of spring 
In reference to claim 3, Stuber discloses the linear compressor, wherein the fixing bracket (46) comprises: 
a bracket main body (body of 46) that defines the spring insertion portion (46a, 46b); 
a body coupling portion (see fig. B below) disposed at each of both sides of the bracket main body [two sides, i.e. left and right side, with respect to shown dashed coaxial line (in fig. B below) of the bracket main body]; and 
a coupling member (47, see col. 4, lines 65-67) that fastens the body coupling portion to the supporter or the rear cover (37).

    PNG
    media_image2.png
    1020
    1202
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Stuber to show claim interpretation.
In reference to claim 5, Stuber discloses the linear compressor, 
wherein the bracket main body (of bracket 46) defines an insertion hole (hole(s) for screws 48, 49 in fig. 2), and 
wherein the linear compressor further comprises an insertion member (48, 49) that is configured to insert into the insertion hole and contact the first side portion or the second side portion of one of the plurality of spring parts [see col. 5, lines 1-4: screw 48 contacts the right end portion 45a of spring 45 and screw 49 contacts the right end portion 44a of spring 44].
In reference to claim 6, Stuber discloses the linear compressor, wherein the insertion hole comprises: a first insertion hole (hole in which screw 48 or screw 49 is received) that is recessed from an outer surface (shaded surface in fig. B above) of the bracket main body in an axial direction of the bracket main body (this shaded outer surface is in an axial direction which is a direction in which the piston reciprocates) toward the supporter or the rear cover, the first insertion hole being in communication with the spring insertion portion (see col. 4, line 68 – col. 5, lines 1-4: “The respective straight end-tang terminations 44a and 45a at the outboard end of springs 44 and 45 are clamped into associated holes 46a and 46b of bracket 46 by means of screws 48 and 49 which traverse associated bracket splits leading to each of the clamp holes).
In reference to claim 9, Stuber discloses the linear compressor, wherein the insertion member (48, 49) comprises a first insertion member (48 or 49) configured to be inserted into the first insertion hole, and wherein (in view of fig. 2) a normal direction orthogonal to one of the plurality of spring parts that is inserted into the spring insertion portion (45a/44a).
In reference to claim 16, Stuber discloses a linear compressor, comprising (figs. 1-6):
a piston (labelled “42” in fig. 3) configured to reciprocate in a frontward direction (left direction in view of fig. 3) and a rearward direction (right direction in view of fig. 3); 
a supporter (armature rod 41 + armature 40) configured to support the piston (see figs. 2 and 3); 
a rear cover (37) spaced apart from the supporter (41+40); and 
a spring assembly (assembly made up spring 45 and spring 46, see col. 4, lines 63-65) disposed between the supporter and the rear cover [the “disposed between” feature is present in two ways in view of two above asserted different interpretations of the rear cover: 1) spring assembly “partially” disposed in axial direction between supporter 41+40 and wall of rear cover 37 facing windings 32, 33; and 2) spring assembly disposed in axial direction between supporter 41+40 and right end of rear cover 37 that abuts 22], wherein the spring assembly comprises: 
a spring part (45/46) including a first side portion (left side portion) that supports the supporter and a second side portion (right side portion) that supports the rear cover,
a first fixing bracket (50) configured to support the first side portion (left side portion) of the spring part (45/46) and coupled to the supporter (40+41) 
a second fixing bracket (46) configured to support the second side portion (right side portion) of the spring part (45/46) and coupled to the rear cover (37) [for instance, 46b in 46 receives right end 45a of spring 45 and/or 46a in 46 receives right end 44a of spring 44].
In reference to claim 18, Stuber discloses the linear compressor, wherein at least one of the first fixing bracket (50) or the second fixing bracket (46) defines a spring insertion portion (50a, 50b for 50 or 46a, 46b for 46) configured to receive the first side portion (left side portion) or the second side portion (right side portion) of the spring part [see figs. 1-5: for bracket 50, left side of asserted fixing bracket 50 is coupled to supporter 40 directly and right side of asserted fixing bracket 50 is coupled to rear cover 37 indirectly via springs 45,46 and spring retainer 46; while for bracket 46, left side of asserted fixing bracket 46 is coupled to supporter 40 indirectly via springs 45,46 and spring retainer 50 and asserted fixing bracket 50 is coupled to rear cover 37 directly by screw 47 (see col. 4, lines 65-67)].
In reference to claim 19, Stuber discloses the linear compressor (see 112b above for examiner’s interpretation), wherein the first fixing bracket (50) and the second fixing bracket (46) comprise: a bracket main body (body of 50 & body of 46) that defines the spring insertion portion (50a, 50b for 50 & 46a, 46b for 46); a body coupling portion (portion of 50 in the vicinity of hole in center & see fig. B above for body coupling portion of 46) disposed at each of both sides of the bracket main body [for 50: two sides being left and right sides for hole in the center (in view of a first coupling member (the hole in center for 50) that fastens the body coupling portion (of 50) to the supporter (41+40); and a second coupling member (47, see col. 4, lines 65-67) that fastens the body coupling portion (of 46) to the rear cover (37).
In reference to claim 20, Stuber discloses the linear compressor, wherein the bracket main body (of 46) defines: 
a first insertion hole (hole in which screw 48 or screw 49 is received) that is recessed from an outer surface (shaded surface in fig. B above) of the bracket main body in an axial direction of the bracket main body toward the supporter or the rear cover (this shaded outer surface is in an axial direction which is a direction in which the piston reciprocates), the first insertion hole being in communication with the spring insertion portion (see col. 4, line 68 – col. 5, lines 1-4: “The respective straight end-tang terminations 44a and 45a at the outboard end of springs 44 and 45 are clamped into associated holes 46a and 46b of bracket 46 by means of screws 48 and 49 which traverse associated bracket splits leading to each of the clamp holes); and 
a second insertion hole (labelled “2nd” in fig. B above; this hole extends vertically) that is recessed from the outer surface of the bracket main body in a radial direction (this surface in radial direction is labelled “s2” in fig. B above) of the bracket main body intersecting the axial direction, the second insertion hole being in communication with the spring insertion portion (46b/46a).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0242721 – herein after Kim) in view of Lee et al. (WO 2018/030779 – herein after Lee).
In reference to claim 1, Kim teaches a linear compressor (in fig. 3), comprising:
a piston (300) configured to reciprocate in a frontward direction and a rearward direction (¶32: “the piston 300 connected to the permanent magnet 460 is linearly reciprocated together with the permanent magnet 460”; thus, in view of fig. 3, frontward direction is a direction in which piston moves to the left and a rearward direction is a direction in which piston moves to the right); 
a supporter (320) configured to support the piston (320 is capable of having the claimed feature, see ¶34: “A supporter 320 is connected to the back of the piston 300”); 
a rear cover (560) spaced apart (in axial direction) from the supporter (320); and 
a spring assembly (800) disposed (in axial direction) between the supporter and the rear cover, wherein the spring assembly comprises: 
a plurality of spring parts (see ¶47: spring part(s) is interpreted to be each spring present in the spring assembly, there are total three springs or three spring parts present: two front main springs 820 and one rear main spring 840), each of the plurality of spring parts (each of the springs) having a first side portion (left side portion in view of fig. 3) that supports the supporter (320) and a second side portion (right side portion in view of fig. 3) that supports the rear cover (560).
Kim does not teach a fixing bracket that defines a spring insertion portion configured to receive the first side portion or the second side portion and that is coupled to the supporter and the rear cover.
However, Lee teaches a similar linear compressor (10) with a spring assembly (300) {in view of figs. 3 – 6}, wherein the spring assembly (300) comprises: a spring part (310) and fixing brackets (320, 350); wherein each of the fixing bracket defines a spring insertion portion (spring insertion portion in fixing bracket 320 is a portion in (part of) body 322 that has grooves 323, 324, while spring insertion portion in fixing bracket 350 is a portion in (part of) body 352 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect each spring part in the spring assembly of Kim by way of fixing bracket(s) as taught by Lee to gain the advantageous effect of “preventing the spring from being bent while being coupled to prevent the stress from being concentrated into one or more points of the spring”, as recognized by Lee (in ¶25 of translation).
In reference to claim 2, Kim, as modified, teaches the linear compressor, wherein the fixing bracket (of Lee) comprises: a first fixing bracket (320 of Lee) coupled to the supporter (320 of Kim) and configured to support the first side portion of one of the plurality of spring parts (left side portion of each spring part in Kim) ; and a second fixing bracket (350 of Lee) coupled to the rear cover (560 of Kim) and configured to support the second side portion of the one the plurality of spring parts (right side portion of each spring part in Kim).
In reference to claim 3, Kim, as modified, teaches the linear compressor, wherein the fixing bracket (320 and/or 350 of Lee) comprises: 
a bracket main body (322 in 320 and/or 352 in 350) that defines (partly) the spring insertion portion (for bracket 320: portion in (part of) body 322 that has 
a body coupling portion (326 in 320 and 356 in 350) disposed at each of both sides of the bracket main body (two sides, i.e. top and bottom side, with respect to dashed horizontal center line in figs. 4-5); and 
a coupling member (screws; as per disclosure in ¶93 and ¶101) that fastens the body coupling portion to the supporter or the rear cover {screws provided for fastening holes 327 on the body coupling portion 326 secures the fixing bracket 320 to the supporter 138 and screws provided for fastening holes (not shown) on the body coupling portion 356 secures the fixing bracket 350 to the rear cover 115}.
In reference to claim 4, Kim, as modified, teaches the linear compressor, wherein the coupling member comprises: 
a first coupling member that fastens the body coupling portion to the supporter {screws provided for fastening holes 327 on the body coupling portion 326 secures the fixing bracket 320 to the supporter 138}; and 
a second coupling member that fastens the body coupling portion to the rear cover {screws provided for fastening holes (not shown) on the body coupling portion 356 secures the fixing bracket 350 to the rear cover 115}.
In reference to claim 12, Kim teaches the linear compressor, wherein the plurality of spring parts comprise: a first spring part that supports a first point of the supporter and a first point of the rear cover; a second spring part that supports a second point of the supporter and a second point of the rear cover; and a third spring part that supports a third point of the supporter and a third point of the rear thus first main spring is a first spring part, second main spring is a second spring part, and rear spring is a third spring part; see ¶34: all these springs are supported between the supporter and the rear cover; since each spring has its own unique mounting location (in view of disclosure in ¶44-¶46), left end of each spring supports a corresponding point of the supporter and right end of each spring supports a corresponding point of the rear cover as claimed]
In reference to claim 16, Kim teaches a linear compressor (in fig. 3), comprising:
a piston (300) configured to reciprocate in a frontward direction and a rearward direction (¶32: “the piston 300 connected to the permanent magnet 460 is linearly reciprocated together with the permanent magnet 460”; thus, in view of fig. 3, frontward direction is a direction in which piston moves to the left and a rearward direction is a direction in which piston moves to the right); 
a supporter (320) configured to support the piston (320 is capable of having the claimed feature, see ¶34: “A supporter 320 is connected to the back of the piston 300”); 
a rear cover (560) spaced apart (in axial direction) from the supporter (320); and 
a spring assembly (assembly made up of either spring 820 or spring 840) disposed (in axial direction) between the supporter and the rear cover, wherein the spring assembly comprises: 
a spring part (820/840) including a first side portion (left side portion in view of fig. 3) that supports the supporter (320) and a second side portion (right side portion in view of fig. 3) that supports the rear cover (560).
Kim does not teach a first fixing bracket configured to support the first side portion (left side portion) of the spring part (820/840) and coupled to the supporter (320), and a second fixing bracket configured to support the second side portion (right side portion) of the spring part (820/840) and coupled to the rear cover (560).
However, Lee teaches a similar linear compressor (10) with a spring assembly (300) {in view of figs. 3-6}, wherein the spring assembly (300) comprises: a spring part (310); a first fixing bracket (320) configured to support the first side portion (right side portion) of the spring part (310) and coupled to the supporter (138); and a second fixing bracket (350) configured to support the second side portion (left side portion) of the spring part (310) and coupled to the rear cover (115).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect the spring part(s) in the spring assembly of Kim by way of fixing bracket(s) as taught by Lee to gain the advantageous effect of “preventing the spring from being bent while being coupled to prevent the stress from being concentrated into one or more points of the spring”, as recognized by Lee (in ¶25 of translation).
In reference to claim 18, Kim, as modified, teaches the linear compressor, wherein at least one of the first fixing bracket (320 of Lee) or the second fixing a spring insertion portion configured to receive the first side portion (left side portion of spring part in Kim) or the second side portion (right side portion of spring part in Kim) of the spring part [spring insertion portion in first fixing bracket 320 of Lee is a portion in (part of) body 322 that has grooves 323, 324 configured to receive left side portion of the spring part in Kim and spring insertion portion in second fixing bracket 350 of Lee is a portion in (part of) body 352 that has grooves 353, 354 configured to receive right side portion of spring part in Kim].
In reference to claim 19, Kim, as modified, teaches the linear compressor, wherein the first fixing bracket (320 of Lee) and the second fixing bracket (350 of Lee) comprise: 
a bracket main body (322 in 320 and 352 in 350) that defines the spring insertion portion; 
a body coupling portion (326 in 320 and 356 in 350) disposed at each of both sides of the bracket main body (two sides, i.e. top and bottom side, with respect to dashed horizontal center line in figs. 4-5); 
a first coupling member (screws; as per disclosure in ¶93) that fastens the body coupling portion to the supporter {screws provided for fastening holes 327 on the body coupling portion 326 secures the fixing bracket 320 to the supporter 138}; and 
a second coupling member (screws; as per disclosure in ¶101) that fastens the body coupling portion to the rear cover {screws provided for fastening holes .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Petrina, Petru (US 2002/0158392 – herein after Petrina).
Lee teaches the spring assembly with a spring part (spring 820 or spring 840).
Lee does not teach the spring part comprising multiple parts as claimed.
However, Petrina teaches a spring part (multihelical spring) comprising: a first spring part (first strand 110) with first end (112) and second end (114); a second spring part (second strand 130) with first end (132) and second end (134); and a third spring part (third strand 150) with first end (152) and second end (154).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the spring part(s) in the compressor of Kim from plural strands as taught by Petrina to increase the stiffness and durability of the spring, as recognized by Petrina (in ¶4).
Thus, Kim, as modified, teaches the linear compressor, wherein the spring part comprises: a first spring part (110) that supports a first point of the supporter (at first end 112) and a first point of the rear cover (at second end 114); a second spring part (130) that supports a second point of the supporter (at first end 132) and a second point of the rear cover (at second end 134); and a third spring part (150) supports a third point of the supporter (at first end 152) and a third point of the rear cover (at second end 154).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stuber
Stuber teaches the linear compressor (in embodiment shown in figs. 1-5) comprising the first insertion hole (hole for screw 48 or hole for screw 49).
Stuber remains silent on the linear compressor, wherein the first insertion hole comprises a plurality of first insertion holes that are in communication with the spring insertion portion.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide plural first insertion holes for plural screws 48 or plural screws 49 in the compressor of Stuber since it has been held that that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the provision of plural first insertion holes.
Allowable Subject Matter
Claims 7, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts on record alone or in combination fails to teach the linear compressor “wherein the spring insertion portion is recessed from the outer surface of the bracket main body in a first direction that intersects with a second direction in which the first insertion hole is recessed from the outer surface of the bracket main body, the second direction corresponding to the axial direction of the bracket main body”, as in claim 7.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song, Loc, Kim, Ha, Lilie, Puff all teach a similar linear compressor with spring assembly while Seyler and Takeda teach a spring assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746